Reinstated; Motion Granted; and Petition for Writ of Mandamus Dismissed
and Memorandum Opinion filed August 21, 2014.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-14-00296-CV



          IN RE PLATINUM ENERGY SOLUTIONS, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               234th District Court
                              Harris County, Texas
                        Trial Court Cause No. 2012-30972

                          MEMORANDUM OPINION

      On April 21, 2014, relator Platinum Energy Solutions, Inc. filed a petition
for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
Wesley Ward, presiding judge of the 234th District Court of Harris County, to
vacate his March 31, 2014 order directing relator to produce documents in
response to real parties in interest’s forty-three discovery requests.
      On August 18, 2014, relator filed an unopposed motion to dismiss this
original proceeding because the parties have settled the underlying case. Relator’s
requested relief in the petition for writ of mandamus is now moot. The motion is
granted.

      Accordingly, relator’s petition for writ of mandamus is ordered dismissed.


                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                         2